



Exhibit 10.48


2017 AMENDMENT TO AMENDED AND RESTATED COLLABORATION AGREEMENT


This 2017 Amendment to the Amended and Restated Collaboration Agreement (the
“Amendment”) by and between Alimera Sciences, Inc. (“Alimera”) and pSivida US,
Inc. (f/k/a pSivida, Inc., “pSivida,” and with Alimera, the “Parties”) is
effective this 3rd day of May 2017 (the “Effective Date”).
RECITALS
WHERAS, as part of a negotiated resolution of an arbitration proceeding and of
certain disputes that had arisen between the Parties related to their
performances under the Amended and Restated Collaboration Agreement by and
between pSivida US, Inc. (f/k/a pSivida, Inc. and f/k/a Control Delivery
Systems, Inc.) and Alimera Sciences, Inc., dated as of March 14, 2008 (the
“Collaboration Agreement”), the Parties have desire and agree to amend or
clarify some of the terms of the Collaboration Agreement, as memorialized
herein.
NOW THEREFORE, Alimera and pSivida, in consideration of the above recital,
mutual covenants, promises, and compromises contained herein and also in the
Parties’ simultaneously-executed Settlement Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, and their successors and assigns, intending to be
legally bound, hereby agree as follows:
1.    Recitals. The above recitals are hereby incorporated in full and made a
part of this Amendment as if fully set forth herein.
2.    Amendment to Section 1.36. The Parties hereby amend and/or clarify Section
1.36 as follows:
a.    Section 1.36(c) is deleted and replaced with the following language:
(c)    Direct Costs associated with maintaining Approvals for the Product,
except that the Parties expressly agree that costs of the IRISS study (five-year
post authorization, open label European study) shall not be deemed a cost
associated with maintaining Product approval and are therefore excluded from the
definition of Direct Commercialization Costs;
b.    Section 1.36(n) is deleted and replaced with the following language:
(n)    Taxes, duties, tariffs, and other governmental charges (excluding taxes
on income) associated with the manufacture and distribution of the Product, to
the extent not deducted from Net Sales pursuant to Section 1.60(c), except that
the Parties expressly agree that any value-added or similar tax assessed in the
United Kingdom, Germany or any other country that collects value-added or
similar taxes (to the extent such similar taxes are


1 of 6



--------------------------------------------------------------------------------




recoverable from the relevant government that imposed them), shall be excluded
from the definition of Direct Commercialization Costs.
c.
Section 1.36(o) is added with the following language:

Compensation and reimbursed expenses for the Majority Time Individual who has
managing responsibility for European Operations;
d.
Section 1.36(p) is added with the following language:

Compensation and reimbursed expenses for the Majority Time Individual
responsible for U.S. Sales and Marketing;
e.
Section 1.36(q) is added with the following language:

(i)    Notwithstanding any other provisions of this Section 1.36, including,
without limitation, the eligibility and allocation rules in the last paragraph
of this Section 1.36, twenty-five percent (25%) of the compensation and
reimbursed expenses for Ken Green for each calendar month in which:
(a) ILUVIEN for DME is the sole Product being Commercialized under this
Agreement and no other Product or product is in Phase 2 or Phase 3 of clinical
development by Alimera; or
(b) Alimera in good faith concludes, based on an assessment of Mr. Green’s
activities, that he has spent at least 25% of his time in such calendar month on
activities that relate to Commercialization of ILUVIEN for DME within the
Commercialization Budget. If Alimera reaches this conclusion, it will promptly
notify pSivida.
f.    For purposes of allocating the costs of labor for the following three
individuals, during any period in which such individual is a Majority Time
Individual, the Parties have agreed that for CY2017 and thereafter:
i.
One hundred percent (100%) of the costs associated with the Majority Time
Individual who has managing responsibility for European Operations shall be
allocated as Direct Commercialization Costs rather than Direct Development
Costs, for so long as no product other than a Product is being Commercialized by
Alimera in Europe.

ii.One hundred percent (100%) of the costs associated with the Majority Time
Individual responsible for U.S. Sales and Marketing shall be allocated as Direct
Commercialization Costs rather than Direct Development Costs, for so long as no
other product other than a Product is being Commercialized by Alimera in the
United States.


2 of 6



--------------------------------------------------------------------------------




iii.Andrew Joyson will allocate his time between the IRISS study and clinical
trials associated with a Product. The costs from Mr. Joyson’s time spent on the
IRISS study shall be excluded as a Direct Commercialization Cost, but the costs
related to the time spent on Non-NDA clinical trials for any Product will be
included as a Direct Commercialization Cost for that Product.
g.     Notwithstanding any other provision of this Agreement, including, without
limitation, subsection (i) of the carve-out to the definition of Direct Costs in
Section 1.37, the definition of Majority Time Individuals, as set forth in
Section 1.36, can include the individuals described in Sections 1.36(o) and
1.36(p), and any other executive officer or other member of senior or executive
management with responsibilities analogous to those described in Sections
1.36(o) and 1.36(p), so long as such individuals are responsible for Product
commercialization and all of the other elements of the Majority Time Individual
definition, as set forth in Section 1.36, are met; provided that in no event
shall the Chief Executive Officer or Chief Financial Officer be eligible to meet
such definition. Alimera shall provide pSivida will advance written notice in
the event that Alimera desires to treat any such other executive officer or
other member of senior or executive management as a Majority Time Individual.
3.    Amendment to Section 1.37. The Parties hereby delete the language of
Section 1.37 and replace it with the following:
4.    “Direct Costs” shall mean, on a cash basis, the costs of labor (including
only salaries; wages; current period employee benefits; and hiring or recruiting
costs for salespeople of a Product (but specifically excluding expenses
associated with stock options or other equity based or deferred compensation)),
raw materials, supplies, services, fees, and other resources, directly and
exclusively consumed or used in the conduct of the applicable activity (e.g.
commercialization or development); provided, however, that the following costs
are not Direct Costs: (i) corporate overhead expenses, including, but not
limited to, general administration , business development, travel,
entertainment, executive management, facilities, finance, information system and
data management services, investor relations, human resources, payroll expenses,
purchasing, and corporate supervisory services; (ii) amortization and
depreciation expenses, interest expenses, taxes, extraordinary or nonrecurring
losses customarily deducted by a Party in calculating and reporting consolidated
net income, capital expenditures (including, but not limited to, purchases of
facilities, property, or equipment), and inventory write-offs (to the extent not
attributable to a Product); (iii) consulting (including legal) fees unless
specifically set forth in a mutually approved budget; and (iv) payments made to
any related party or Affiliates in excess of an arm’s length charge for the
relevant product or service.
5.    Amendment to Section 1.38(c). The Parties hereby delete the language of
Section 1.38(c) and replace it with the following:


3 of 6



--------------------------------------------------------------------------------




(c)    “Direct Costs for regulatory filings pursuant to the Development
Activities, including vendor costs related to regulatory submissions and
approvals (but specifically excluding any filing related to Non-NDA Trials) for
the Product;
6.    Amendment to Section 1.61. The Parties hereby delete the language of
Section 1.61 and replace it with the following:
“Non-NDA Trial” shall mean any clinical trial, or part of a clinical trial, of a
Product that is not designed or required to procure data necessary for the
acceptance of filing of an NDA. Non-NDA Trials may be conducted before or after
the filing of an NDA, before Approval, or at any time after Approval. Non-NDA
Trials shall specifically not include any (i) clinical trials designed to obtain
favorable labeling at the time of initial Approval; (ii) post-Approval or
post-marketing trials required by the FDA or other regulatory authority in
granting a conditional Approval; (iii) trials required to obtain Approval for
pediatric use of a Product, whether such trials are prior or subsequent to the
filing of an NDA or Approval; or (iv) trials or clinical studies for indications
other than DME. For sake of clarity, the direct costs associated with the
foregoing categories of trials are not Direct Commercialization Costs because
they are not included in the definition of Non-NDA Trials, but such costs may be
deemed Direct Development Costs under Section 1.38 of the Collaboration
Agreement.
7.    Amendment to Section 6.5.1(a). The Parties hereby amend and/or clarify
Section 6.5.1(a) as follows:
a.
At the end of Section 6.5.1(a) insert the words “and documents”.

b.
Section 6.5.1(a)(vi) is hereby added as follows:

(vi)    copies of any invoices paid by Alimera in the preceding calendar quarter
evidencing any of the Direct Commercialization Costs in Section 6.5.1(a)(i)
above which exceed twenty thousand dollars ($20,000) and copies of any
reasonable supporting documentation related to such invoices (including vendor
proposals/agreements, statement(s) of work, etc.).
8.    Amendment to Section 6.7.1. The Parties hereby delete the language of
Section 6.7.1 and replace it with the following:
Each Party shall keep, and shall cause its Affiliates, agents and sublicensees
to keep, full and accurate records and books of account containing all
particulars that may be necessary for the purpose of calculating Direct
Development Costs (including Development Payments), Direct Commercialization
Costs, Gross Sales, Net Sales, and Net Profits or Net Losses for Products to be
received or borne by the Parties pursuant to this Agreement, including, but not
limited to, inventory, purchase and invoice records, manufacturing records,
sales analysis, general ledgers, financial


4 of 6



--------------------------------------------------------------------------------




statements, and tax returns relating to Products. Such books of account, with
all necessary supporting data, shall be kept by each Party at its place of
business for the three (3) years next following the end of the calendar year to
which each shall pertain. Each Party (the “Audited Party”) shall permit an
independent accounting firm selected by the other Party (the “Auditing Party”)
and reasonably acceptable to the Audited Party (the “Audit Firm”), which
acceptance shall not be unreasonably withheld or delayed, to have access during
normal business hours to such records as may be reasonably necessary to verify
the accuracy of the Audited Party's reports of Direct Development Costs, Direct
Commercialization Costs, Gross Sales, Net Sales, and Net Profits or Net Losses
as provided herein. All such verifications shall be conducted at the expense of
the Auditing Party and not more than once in each calendar year. The Audit Firm
shall submit its final written report to both the Audited Party and the Auditing
Party. If the Auditing Party agrees with the Audit Firm’s final written report,
it shall provide notice of that agreement, pursuant to Section 12.4 of this
Agreement, to the Audited Party. Once the notice of agreement has been provided
by the Auditing Party, the Audited Party shall have thirty (30) days in which to
provide written notice of a good faith dispute to the Auditing Party as to the
conclusions set forth in the Audit Firm’s report, setting forth the nature of
any disagreement with the written report. If such notice of dispute is provided,
the Parties shall thereafter, for a period of sixty (60) days, attempt in good
faith to resolve such dispute and if they are unable to do so, the matter will
be submitted to dispute resolution in accordance with Section 12.7. If no notice
of dispute is provided but an adjustment is deemed due, then the Audited Party
shall, within forty-five (45) days of receiving the written report, pay any
adjustment due to the Auditing Party plus accrued interest at a rate announced
by the Bank of America as its prime rate in effect on the date that such payment
was first due, plus three percent (3%) for the period starting from the date the
payment was first due and ending on the date the payment was made. The Auditing
Party shall be responsible for the fees, and expenses associated with the audit,
provided however, that if the audit concludes that an adjustment of five percent
(5%) or more of the aggregate amount paid or payable by the Audited Party to the
Auditing Party during the relevant period is due in the Auditing Party’s favor,
then the Audited Party shall be responsible for the reasonable fees, costs, and
expenses charged by the Audit Firm. The Parties agree that all information
subject to review under this Section 6.7 is confidential and that the Auditing
Party shall cause its accounting firm to retain all such information subject to
the confidentiality restrictions of Article 8.
9.    Continuation of the Agreement. Except as explicitly amended, clarified,
and revised herein, the Collaboration Agreement shall remain in full force and
effect.


5 of 6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties, acting through their duly authorized
representatives, have caused this Amendment to the Collaboration Agreement to be
EXECUTED as of the date first stated above.
“Alimera”
 
“pSivida”
 
 
 
 
 
Alimera Sciences, Inc.
 
pSivida US, Inc.
 
 
 
 
 
By:
/s/ Richard S. Eiswirth, Jr.
 
By:
/s/ Nancy Lurker
 
 
 
 
 
Name:
Richard S. Eiswirth, Jr.
 
Name:
Nancy Lurker
 
 
 
 
 
Title:
President and Chief Financial Officer


 
Title:
President and CEO
 
 
 
 
 
Date:
5/3/2017
 
Date:
May 3, 2017





6 of 6

